DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to Applicant’s communication filed on 6/1/22, wherein:
	Claims 1-25 are currently pending;
	Claims 1, 6-7, 11, 20 have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA (US 2017/197710), Applicant’s IDS filed 1/23/20 and in view of CORCORAN, III (US 2005/0230563).  Herein after MA and CORCORAN.
As for independent claim 1, A method for operating a transport system (1) for passenger transportation comprising: 
controlling by a control system a multiplicity of vertical take-off and vertical landing aircraft (2a, 2b) for passengers 
{se at least MA at least figures 1, 3,  pars, 0006, 0034, 0039 discloses system and device for transporting passengers from pick up locations to destination location using automated/pilotless vertical take off and landing (VTOL) aircraft; figure 1 shows a fleet of automated VTOL aircraft 108; pars. 0053-0058 disclose flight control system 308},
 providing a multiplicity of handling facilities (3a, 3b) for the take-off and the landing of aircraft (2a, 2b), wherein each said handling facility has parking locations for a multiplicity of aircraft (2a, 2b)
 {see MA at least figure 1, pars. 0039, 0046, 0050-0052 which discloses ground facilities comprising hangars 104 and landing pad 106; figure 2, pars. 0050-0052 discloses storing multiple VTOL aircraft in hangar}; 
configuring flight routes (4) between the handling facilities (3a, 3b) so that each said handling facility is connected to at least one further one of the handling facilities via one of the flight routes (4) 
{see at least figures 1, 3-4; pars. 0040-0041; an automated VTOL aircraft 108 picks up a passenger 110 at a departure location in form of a first landing pad 106-1 on top of an office building (e.g., the workplace of passenger 110) located in an urban area where traffic is heavy during the service time (as illustrated by ground traffic 112), and then travels by air above the ground traffic 112 to an arrival location in form of a second landing pad 106-2 located at a residential home; In an alternative scenario, a VTOL aircraft 108 can pick up passenger 110 from the residential home, i.e., the departure location, at the second landing pad 106-2, and then travels by air to an arrival location at the first landing pad 106-1 on top of the office building;
Pars. 0056-0057 discloses generating the flight plan after receiving passenger service request.  The content of a flight plan can include time schedule, route to pick up location, route to drop-off location; Par. 0063 discloses “travel starts at landing pat at pickup location; and par. 0066 discloses travel ends at landing pat at destination
wherein continuous air traffic of said aircraft (2a, 2b) occurs on the flight routes (4), at least in one flying direction, with automated take-off, automated flight along the flight route (4) and automated landing {see at least figures 5-6; pars. 0039, 0057, 0073, 0075-0076 discloses the automated VTOL aircraft operating fully automated during take-off, automated flight a long flight route and automated landing}.
MA discloses claimed invention as indicated above, except for “taking over control of an external aircraft from an external control system, and integrating the external aircraft into the flight routes.  However, CORCORAN teaches such known limitation of taking over control of an external aircraft (aircraft 440) at least in figure 4, abstract, pars. 0019, 0021 0036.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the generating flight routes and controlling for multiplicity aircrafts of MA to include the teachings of taking over control of an external air craft (e.g. hijacked aircraft) from an external control system as taught by CORCORAN into the system of MA for safety purpose.
As for dep. claim 2, which discloses wherein at least one of a standard take-off frequency with which said aircraft (2a, 2b) take off in a normal mode is predefined for each said handling facility (3a, 3b), or a standard distance which represents a distance between one said aircraft (2a, 2b) and another said aircraft (2a, 2b) flying directly ahead thereof on the respective flight route (4) in a normal mode is predefined for each said flight route (4) {see MA at least pars.0006, 0038-0039}.
As for dep. claim 3, which discloses wherein at least one subset of the flight routes (4) is embodied in a bidirectional fashion {see MA at least pars. 0038-0041}. 
As for dep. claim 4, which discloses wherein in a normal mode at least one subset of the handling facilities (3a, 3b) has in each case and continuously at least one emergency parking capacity at free parking locations, which corresponds to b) the emergency parking capacity of said handing facility corresponds to the number of all the aircraft (2a, 2b) which are flying simultaneously toward said handling facility on the flight route (4) of said handling facility {see MA at least pars. 0049, 0089}.
As for dep. claim 5, which discloses wherein in an emergency mode, for at least a subset of the flight routes (4), take off processes of the aircraft (2a, 2b) at the handling facilities (3a, 3b) which are connected to these flight routes (4) are stopped and the aircraft (2a, 2b) flying on these flight routes (4) land at one said handling facility which is connected to this flight route (4), and are conveyed to a free parking location of said handing facility {see MA at least pars. 0049, 0080, 0087- 0089}.
As for dep. claim 6, which discloses wherein the aircraft (2a, 2b) flying on flight routes (4) which are affected by the emergency mode land at the handing facility in the flying direction, wherein the emergency parking capacity of said handing facility corresponds to the number of all the aircraft (2a, 2b) which are flying simultaneously toward said handing facility on the flight route (4) of said handing facility {see MA at least pars. 0049, 0080, 0087- 0089}.
As for dep. claim 7, which discloses wherein the aircraft (2a, 2b) flying on flight routes (4) affected by the emergency mode land at the closer handing station of said flight route (4), wherein the emergency parking capacity corresponds to a sum of half of the number of all the aircraft (2a, 2b) which are flying simultaneously to said handing facility on the flight route (4) of said handing facility and half of the number of all the aircraft (2a, 2b) which are flying simultaneously away from said handling facility on the flight route (4) of said handling facility {see MA at least pars. 0049, 0080, 0087- 0089}.
As for dep. claim 8, which discloses wherein at least a subset of the flight routes (4) have a difference in height between a highest and lowest point of the flight route (4) of less than 100 m {see MA at least pars. 0020, 0034, 0056, 0059, 0065, 0083}. 
As for dep. claim 9, which discloses , wherein at least one on-demand handling facility (5) is provided which is connected by at least one on-demand flight route (5a) to a handling facility, wherein the aircraft (2a, 2b) flies on the on-demand flight route (5a) to the on-demand handling facility (5) only according to demand, when requested manually by a passenger {see MA at least figures 3-4, pars. 0053-0054, 0060-0062}.
As for dep. claim 10, which discloses wherein the aircraft (2a, 2b) take-off continuously with or without passengers at the handling facilities (3a, 3b) {see at least figure 5, pars. 0048, 0072-0073}. 
As for dep. claim 11, which discloses providing an acceptance procedure for the external aircraft (6) {see CORCORAN at least figure 4, abstract, pars. 0019, 0021 0036} and a take off of one of the aircraft (2a, 2b) at the handling facility of said flight route (4) is prohibited or delayed and the external aircraft (6) is integrated into the flight route (4) instead {see MA at least pars. 0048-0049; 0059, 0089}. 
As for dep. claim 12, which discloses wherein a destination handling facility of a passenger is detected, and the aircraft (2a, 2b) of this passenger is steered in an automatic fashion to the destination handling facility via one or a plurality of successive routes (4) {see MA at least pars. 0044, 0048-0049; 0087-0089}. 
As for dep. claim 13, which discloses wherein while one of the aircraft (2a, 2b) is present in one of the handling facilities, the aircraft (2a, 2b) is at least one of serviced or supplied with energy via an accumulator battery of the aircraft (2a, 2b) being charged or exchanged {see MA at least pars. 0010, 0045, 0051}. 
As for dep. claim 14, which discloses wherein for a multiplicity of the handling facilities (3a, 3b), a minimum number of free parking locations are kept available for fleet relocations. 
As for dep. claims 15-16, which discloses wherein at least a subset of the flight routes (4) connect one said handling facility to an adjacent one of said handling facilities; wherein at least a subset of the handling facilities (3a, 3b) is connected to a plurality of adjacent handling facilities (3a, 3b) in each case via one said flight route (4). {see MA at least figures 1-2, pars. 0006, 0041-0042}.
As for dep. claim 17, which discloses, wherein each pair of the handling facilities (3a, 3b) are connected to one another at least indirectly via the flight routes (4) {see MA at least figures 1-2, pars. 0006, 0041-0042}.
As for dep. claims 18-19, which discloses wherein at least one of in a normal mode, at least for a subset of the handling devices (3a, 3b), a take-off frequency in a range from 1 s to 30 min, is predefined, wherein the flight routes (4) have a length which is less than 100 km {see MA at least figure 5, pars. 0006-0007, 0034, 0038, 0073}.
As for independent claim 1, the limitations of these claims have been noted in the rejection claim 1 above.  They are therefore considered rejected as set forth above.
As for dep. claims 21-22, which discloses wherein for at least a subset of the handling facilities (3a, 3b), take-off facilities and landing facilities for the aircraft (2a, 2b) are arranged at a height of greater than 50 m above the ground; wherein a difference in height between the take-off facilities and landing facilities of the handling facilities (3a, 3b) is less than 50 m {see MA at least pars. 0006-007, 0039-0040, 0050, 0080}. 
As for dep. claim 23, which discloses wherein at least a subset of the handling facilities (3a, 3b) have servicing facilities for at least one of servicing, repairing, or supplying energy to the aircraft (2a, 2b) {see MA at least pars. 0050-0051}. 
As for dep. claim 25, which discloses, wherein at least a subset of the aircraft (2a, 2b) have sensors for sensing ambient conditions, including at least one of: fire detector; smoke detector; wind detector; or precipitation detector {see MA at least pars. 0011, 0021, 0049, 0064}.
As for dep. claim 25, which discloses sensor data of the aircraft (2a, 2b) are passed on to a flight monitoring system of the transport system (1), wherein the flight monitoring system is configured to carry out in an automated fashion evaluation of the sensor data with respect to a presence of a hazardous situation, and when a hazardous situation is present to end the flight operation in a normal mode and to land the aircraft (2a, 2b) in an automated fashion {see MA at least pars. 0064-0066}.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot in view of new ground rejections based on the amended language. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664